Title: To George Washington from Thomas Jefferson, 18 September 1792
From: Jefferson, Thomas
To: Washington, George



Dear Sir
Monticello [Va.] Sep. 18. 1792. 2. oclock P.M.

Your express is this moment arrived with the Proclamation on the proceedings against the laws for raising a revenue on distilled spirits, and I return it herein inclosed with my signature. I think if instead of the words ‘to render laws dictated by weighty reasons of public exigency & policy as acceptable as possible’ it stood ‘to render the laws as acceptable as possible’ it would be better. I see no other particular expressions which need alteration. I am sincerely sorry to learn that such proceedings have taken place: and I hope the proclamation will lead the persons concerned into a regular line of application which may end either in an amendment of the law, if it needs it, or in their conviction that it is right. if the situation of my daughter (who is in the straw) admits it, I purpose to set out about a week hence, & shall have the honour of taking your commands for Philadelphia. I have now that of being with great & sincere respect & attachment, Dr Sir Your most obedt & most humble servt

Th: Jefferson


P.S. the express is detained but about twenty minutes.

